UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6807


ROGER ASHWORTH,

                  Petitioner - Appellant,

          v.

WARDEN CARTLEDGE, McCormick Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:11-cv-01472-JMC)


Submitted:   July 19, 2012                  Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Ashworth, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger Ashworth seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this       case    to    a    magistrate         judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).

The    magistrate    judge       recommended         that    relief         be    denied       and

advised    Ashworth      that     failure       to    file        timely      and       specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The     timely       filing     of       specific          objections         to     a

magistrate       judge’s     recommendation           is     necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned         of     the        consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas v.       Arn,       474       U.S.      140     (1985).

Ashworth has waived appellate review by failing to file specific

objections after receiving proper notice.                         Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately          presented         in     the      materials

before    the    court     and   argument       would       not    aid      the       decisional

process.

                                                                                       DISMISSED



                                            2